t c memo united_states tax_court kevin a goon petitioner v commissioner of internal revenue respondent docket no filed date lowell e mann for petitioner david a breen for respondent memorandum opinion wells judge the instant matter is before the court on petitioner’s motion for reasonable administrative and litigation cost sec_1 pursuant to rule and sec_7430 the issue we must 1although petitioner titled the instant motion motion for award of reasonable_administrative_costs the attached list of continued decide is whether petitioner was the prevailing_party for the reasons stated below we deny petitioner’s motion for reasonable costs background at the time of filing the petition in the instant case petitioner resided in smyrna delaware vanya tyrrell mrs tyrrell prepared petitioner’s form_1040 u s individual_income_tax_return tax_return in the spring of respondent sent a letter to petitioner requesting that he submit documentation to support certain deductions claimed on his tax_return this was the initial contact letter and did not provide petitioner an opportunity for administrative review with respondent’s office of appeals petitioner did not respond with the requested documentation instead petitioner’s attorney lowell e mann mr mann sent a letter protesting respondent’s proposed continued costs includes both administrative and litigation costs we treat petitioner’s motion as a motion for both administrative and litigation costs 2unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended 3petitioner’s tax_return was one of approximately tax returns that were prepared by vanya tyrrell and chosen for examination by respondent’s correspondence examination unit all such cases involve similar unsubstantiated deductions lowell e mann represents the petitioners in all such cases and has filed virtually identical petitions for each such case adjustments and requesting that the case be transferred to respondent’s appeals_office because petitioner failed to submit the requested documentation substantiating the disputed deductions respondent determined a deficiency of dollar_figure in income_tax for and sent petitioner a notice_of_deficiency on date mr mann sent a letter to respondent requesting that respondent rescind the notice_of_deficiency respondent did not rescind the notice_of_deficiency and petitioner timely filed his petition in this court on date respondent filed his answer on date by notice dated date the instant case was placed on the date calendar in philadelphia pennsylvania on date petitioner forwarded a portion of the requested documentation to respondent’s appeals officer at the call of the instant case from the philadelphia trial session calendar on date the parties filed a stipulation of settled issues which indicated respondent’s partial concession and a reduced deficiency of dollar_figure in the instant motion petitioner now seeks dollar_figure in administrative and litigation costs discussion the prevailing_party in a tax_court proceeding may be entitled to recover administrative and litigation costs see sec_7430 rule however a taxpayer will not be treated as the prevailing_party if the commissioner’s position was substantially justified sec_7430 see 487_us_552 the fact that commissioner concedes is not determinative of the reasonableness of commissioner’s position 86_tc_962 the taxpayer bears the burden of proving the elements in sec_7430 required for an award of costs except that the taxpayer will not be treated as the prevailing_party if the commissioner establishes that the position of the commissioner was substantially justified see rule e the court determines the reasonableness of respondent’s position as of the time respondent took respondent’s position sec_7430 in the administrative_proceeding here respondent took a position as of the date of the notice_of_deficiency sec_7430 in the judicial proceeding respondent took a position when respondent filed respondent’s answer sec_7430 huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part on other grounds and remanding tcmemo_1991_144 respondent’s administrative and litigation positions are substantially 4the elements of sec_7430 other than those relevant to whether petitioner was the prevailing_party are not discussed justified if they have a reasonable basis in both law and fact 108_tc_430 in the instant case we conclude that respondent’s position was both reasonable and substantially justified in both the administrative and judicial proceedings petitioner failed to provide the requisite documentation until after respondent issued the notice_of_deficiency and filed an answer deductions are a matter of legislative grace and petitioner must prove he is entitled to the deductions rule a 292_us_435 in the absence of any proof of entitlement to the disputed deductions respondent was reasonable to maintain his position that the disputed deductions were not allowed prouty v commissioner tcmemo_2002_175 it was not until date that petitioner sent the documentation relating to the disputed deductions to mr mann respondent conceded the propriety of the deductions upon receipt 5respondent also contends that petitioner protracted the instant proceedings and is therefore ineligible for cost_recovery sec_7430 although we do not address that issue since we have disposed of the instant motion on other grounds we note that petitioner did not provide the required_documentation to support his claimed deductions until less than a month before trial once in possession of the requested documentation respondent presumably would have conceded the deductions at any point in the administrative or litigation process as respondent ultimately did on the eve of trial after receiving the documentation consequently petitioner forced an administrative_proceeding and litigation instead of a brief exchange of correspondence of the documentation accordingly we hold that petitioner is not entitled to recover his administrative or litigation costs we have considered all of petitioner’s contentions and to the extent they are not addressed herein they are irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered 6this includes both arguments made in petitioner’s motion and subsequent memorandum of law
